UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 11-K [X] Annual report pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2010 OR [] Transition report pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 001-01043 A. Full title of the plans and the address of the plans, if different from that of the issuer named below: Brunswick Retirement Savings Plan Brunswick Rewards Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: BRUNSWICK CORPORATION 1 N. Field Court Lake Forest, Illinois 60045-4811 Financial Statements and Supplemental Schedule Brunswick Retirement Savings Plan December 31, 2010 and 2009, and Year Ended December 31, 2010 With Report of Independent Registered Public Accounting Firm Brunswick Retirement Savings Plan Financial Statements and Supplemental Schedule December 31, 2010 and 2009, and Year Ended December31, 2010 Contents Report of Independent Registered Public Accounting Firm 1 Audited Financial Statements Statements of Net Assets Available for Benefits 2 Statement of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Supplemental Schedule Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 16 Report of Independent Registered Public Accounting Firm The Benefits Administration Committee Brunswick Corporation We have audited the accompanying statements of net assets available for benefits of the Brunswick Retirement Savings Plan as of December31, 2010 and 2009, and the related statement of changes in net assets available for benefits for the year ended December 31, 2010. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Plan’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan at December31, 2010 and 2009, and the changes in its net assets available for benefits for the year ended December 31, 2010, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the financial statements taken as a whole. The accompanying supplemental schedule of assets (held at end of year) as of December31, 2010, is presented for purposes of additional analysis and is not a required part of the financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in our audits of the financial statements and, in our opinion, is fairly stated in all material respects in relation to the financial statements taken as a whole. /s/ Ernst & Young, LLP Chicago, Illinois June 27, 2011 1 Brunswick Retirement Savings Plan Statements of Net Assets Available for Benefits December 31, Assets Investments at fair value $ $ Contributions receivable: Employer Participants – Total contributions receivable Notes receivable from participants Net assets available for benefits, at fair value Adjustment from fair value to contract value for fully benefit-responsive investment contracts – ) Net assets available for benefits $ $ The notes to financial statements are an integral part of these statements. 2 Brunswick Retirement Savings Plan Statement of Changes in Net Assets Available for Benefits Year Ended December 31, 2010 Additions Income: Net appreciation in fair value of investments $ Interest and dividends from investments Interest income on notes receivable from participants Contributions: Participants Rollovers Employer Other income Total additions Deductions Distributions and withdrawals to participants Administrative expenses Total deductions Interplan transfers, net ) Net decrease in net assets available for benefits ) Net assets available for benefits: Beginning of year End of year $ The notes to financial statements are an integral part of these statements. 3 Brunswick Retirement Savings Plan Notes to Financial Statements December 31, 2010 1. Description of the Plan The following description of the Brunswick Retirement Savings Plan (the Plan) provides only general information. Brunswick Corporation (the Company) is the plan sponsor. Participants should refer to the plan document and summary plan description for a more complete description of the Plan’s provisions. General The Plan, established by the Company effective January1, 1986, is a defined-contribution plan subject to the requirements of the Employee Retirement Income Security Act of 1974 (ERISA). Any related company, as defined in the Plan, may, with the Company’s consent, adopt the Plan. The Plan is administered by the Benefits Administration Committee, consisting of at least three members appointed for indefinite terms by the Company’s Board of Directors. The Vanguard Group, Inc. (the Trustee) is the Trustee of the Plan under a trust agreement with the Company. Participation Eligible employees include all groups as identified by the Benefits Administration Committee. Eligible hourly employees, as identified by the Benefits Administration Committee, who are not eligible to participate in the Brunswick Rewards Plan are eligible to participate in the Plan on the date on which the following requirements are met: (a) attainment of age 21 years, and (b) employment by the Company or a related company to which the Plan has been extended. Eligible employees include all employee groups as outlined in the plan document. Employees working at least 24 hours per week are eligible to participate in the Plan on the first day of the month following or coinciding with 60 days of employment. Employees working less than 24 hours per week are eligible to participate on the first day of the month following or coinciding with 12 months of employment. Employees can generally increase, decrease, or cancel their deferrals at any time. Participant Accounts Each participant’s account is credited with the participant’s contributions and allocations of: (a)the Company’s contributions, and (b) the Plan’s earnings (losses). Allocations are based on participant earnings or account balances, as defined in the Plan. The benefit to which a participant is entitled is the benefit that can be provided from the participant’s account balances. 4 Brunswick Retirement Savings Plan Notes to Financial Statements (continued) 1. Description of the Plan (continued) Contributions Participants may make pretax contributions from 1% to 40% of compensation as defined in the Plan. Contributions are made via payroll deductions and are remitted to the Trustee on the earliest date on which funds can be segregated from the Company’s funds. Participants who have attained age 50 before the end of the year are eligible to make catch-up contributions. Participant pretax and catch-up contributions were subject to the Internal Revenue Service (IRS) limit of $16,500 and $5,500, respectively, in 2010, and these combined contributions cannot exceed 40% of the participant’s compensation. The basic matching contribution for members of the Fond du Lac Union, Local 1947, is 50% of pretax deferrals, up to 6% of compensation.The Company’s basic matching contribution for all other employees in the Plan is 5% of pretax deferrals, up to 6% of compensation. These contributions are invested in accordance with the participant’s investment elections. Employee catch-up contributions are not eligible for Company match. Additional contributions are granted at the discretion of senior management. Such discretionary contributions are limited to 25% of total pretax contributions that do not exceed 6% of compensation.The Fond du Lac Union, Local 1947, is exempt from consideration for discretionary contributions. Discretionary contributions for the year ended December31, 2010 were $137,551, and were included as employer contributions receivable in the accompanying statements of net assets available for benefits. The Plan provides a true-up feature, which allows the Company to make up for any missed match that may have occurred. The true-up is performed during the first quarter of the following plan year and is included as an employer contribution receivable in the accompanying statements of net assets available for benefits. It takes into account the maximum matching contribution that could have been received and makes up for any difference in comparison to the matching contributions that were actually made. For the year ended December31, 2010, $4,846 relating to the true-ups of certain participant accounts was contributed to the Plan. The true-up balance is reflected as a component of employer contributions receivable in the accompanying statements of net assets available for benefits. Participants may direct their own contributions and related Company contributions into any of the Plan’s fund options. Participants may change their elections and transfer balances between funds at any time. 5 Brunswick Retirement Savings Plan Notes to Financial Statements (continued) 1. Description of the Plan (continued) Vesting Participants are fully vested in the balance of all of their accounts at all times. Forfeitures Forfeitures are used to reduce eligible Plan expenses or to reduce future Company contributions. Unallocated forfeiture balances as of December31, 2010 and 2009, were approximately $170,411 and $231,572, respectively. There were no forfeitures used to reduce eligible Plan expenses and Company contributions for 2010. Participant Loans Active participants may borrow from their interest in the funds held by the Trustee. The minimum loan amount is $1,000. Between January1, 2006 and May 31, 2009, a participant was not permitted to have more than one loan outstanding at any one time with the exception of grandfathered loans outstanding prior to January 1, 2006. After these grandfathered loans are paid off, only one loan is allowed at a time, with the exception of a temporary amendment, effective June1, 2009, whereby the Plan was amended to temporarily allow active participants to request up to two outstanding loans at a time. Participant loans bear interest, are secured by the participants’ accounts, and are payable over a period not to exceed five years unless the loan is for the purchase of a home, in which case, the loan term may be up to 10years. The interest rate on loans is fixed at the prime rate reported by Reuters at the initiation of the loan. Payment of Benefits Upon termination of employment, participants may elect to roll over account balances into another qualified retirement vehicle or receive a lump-sum distribution. Terminated participants with balances exceeding $1,000 may elect to remain in the Plan and defer payment until age 65. Account balances less than $1,000 are distributed as soon as administratively possible following termination of employment. 6 Brunswick Retirement Savings Plan Notes to Financial Statements (continued) 1. Description of the Plan (continued) Administrative Expenses Investment management fees, recordkeeping fees, agent fees, and brokerage commissions are paid by the Plan’s participants. The Plan charges an administrative fee of $700 to accounts requiring a qualified domestic relations order split. The Plan also charges an administrative fee of $30 to initiate a loan via the automated touch-tone customer service system or $80 to initiate a loan through a representative. There is an annual loan maintenance fee of $25 for the life of the loan. Interplan Transfers At various times during the year, employees may transfer positions within Brunswick Corporation. If an employee transfers to a Brunswick entity that is covered by a different plan, then an interplan transfer occurs to move that employee’s assets into another Brunswick plan. On a consolidated Brunswick-sponsored plan basis, the interplan transfers net to zero. During the year ended December31, 2010, the Company transferred $224,624 of Plan assets into the Brunswick Rewards Plan. Plan Termination Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA. In the event that the Plan is terminated, the Benefits Administration Committee can direct that all accounts be distributed to the participant or continued in trust for his or her benefit. 2. Significant Accounting Policies Basis of Accounting The accompanying financial statements of the Plan have been prepared under the accrual basis of accounting. Payment of Benefits Benefit payments are recorded when paid. 7 Brunswick Retirement Savings Plan Notes to Financial Statements (continued) 2. Significant Accounting Policies (continued) Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles (GAAP) requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Investment Valuation and Income Recognition Investments held by the Plan are stated at fair value. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price). See Note4 for further discussion of fair value measurements. Through June 1, 2010, the Plan invested in the Vanguard Retirement Savings Trust, which invests in fully benefit-responsive investment contracts. These investment contracts were recorded at fair value (see Note 4); however, since these contracts were fully benefit-responsive, an adjustment is reflected in the 2009 statement of net assets available for benefits to present these investments at contract value. Contract value is the relevant measurement attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan. The contract value represents contributions plus earnings, less participant withdrawals and administrative expenses. The Brunswick ESOP Common Stock Fund is a fund composed principally of Brunswick stock. Dividends received on shares held in the Brunswick ESOP Common Stock Fund may be reinvested in the Plan or received as cash. Purchases and sales of investments are recorded on a trade-date basis. Interest income is accrued when earned. Dividend income is recorded on the ex-dividend date. Capital gain distributions are included in dividend income. 8 Brunswick Retirement Savings Plan Notes to Financial Statements (continued) 2. Significant Accounting Policies (continued) Notes Receivable From Participants Notes receivable from participants represent participant loans that are recorded at their unpaid principal balance plus any accrued but unpaid interest. Interest income on notes receivable from participants is recorded when it is earned. Related fees are recorded as administrative expenses and are expensed when they are incurred. No allowance for credit losses has been recorded as of December 31, 2010 or 2009. If a participant ceases to make loan repayments and the plan administrator deems the participant loan to be a distribution, the participant loan balance is reduced and a benefit payment is recorded. New Accounting Pronouncements In January2010, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2010-06, Improving Disclosures about Fair Value Measurements, (ASU 2010-06). ASU 2010-06 amended Accounting Standards Codification (ASC) 820, Fair Value Measurements (ASC 820), to clarify certain existing fair value disclosures and require a number of additional disclosures. The guidance in ASU 2010-06 clarified that disclosures should be presented separately for each “class” of assets and liabilities measured at fair value and provided guidance on how to determine the appropriate classes of assets and liabilities to be presented. ASU 2010-06 also clarified the requirement for entities to disclose information about both the valuation techniques and inputs used in estimating Level 2 and Level 3 fair value measurements. In addition, ASU 2010-06 introduced new requirements to disclose the amounts (on a gross basis) and reasons for any significant transfers between Levels 1, 2, and 3 of the fair value hierarchy and present information regarding the purchases, sales, issuances, and settlements of Level 3 assets and liabilities on a gross basis. With the exception of the requirement to present changes in Level 3 measurements on a gross basis, which is delayed until 2011, the guidance in ASU 2010-06 is effective for reporting periods beginning after December15, 2009. Because ASU 2010-06 only affects fair value measurement disclosures, adoption of ASU 2010-06 did not affect the Plan’s net assets available for benefits or its changes in net assets available for benefits. 9 Brunswick Retirement Savings Plan Notes to Financial Statements (continued) 2. Significant Accounting Policies (continued) In September 2010, the FASB issued ASU 2010-25, Reporting Loans to Participants by Defined Contribution Pension Plans (ASU 2010-25). ASU 2010-25 requires participant loans to be measured at their unpaid principal balance plus any accrued but unpaid interest and classified as notes receivable from participants. Previously, loans were measured at fair value and classified as investments. ASU 2010-25 is effective for fiscal years ending after December 15, 2010, and is required to be applied retrospectively. Adoption of ASU 2010-25 did not change the value of participant loans from the amount previously reported as of December 31, 2009. Participant loans have been reclassified to notes receivable from participants as of December 31, 2009. 3. Investments During 2010, the Plan’s investments (including investments purchased, sold, as well as held during the year) appreciated in fair value as determined by quoted market prices as follows: Year Ended December31, Common stock $ Mutual funds $ The fair value of individual investments that represent 5% or more of the net assets available for benefits at fair value is as follows: December31, Brunswick ESOP Common Stock Fund $ $ MainStay Large Cap Growth Fund − Royce Premier Fund * Vanguard 500 Index Fund Vanguard Morgan Growth Fund − Vanguard Prime Money Market Fund Vanguard Retirement Savings Trust − Vanguard Short-Term Bond Index Fund − Vanguard Target Retirement 2015 * Vanguard Target Retirement 2025 * Vanguard Total Bond Market Index Fund Vanguard Wellington Fund Investor Shares − *Did not meet 5% threshold. 10 Brunswick Retirement Savings Plan Notes to Financial Statements (continued) 4. Fair Value Measurements Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., an exit price). The fair value hierarchy prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets and liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). The three levels of the fair value hierarchy are described below: Level 1– Unadjusted quoted prices in active markets that are accessible to the reporting entity at the measurement date for identical assets and liabilities. Level 2– Inputs other than quoted prices in active markets for identical assets and liabilities that are observable either directly or indirectly for substantially the full term of the asset or liability. Level 2 inputs include the following: • Quoted prices for similar assets and liabilities in active markets • Quoted prices for identical or similar assets or liabilities in markets that are not active • Observable inputs other than quoted prices that are used in the valuation of the assets or liabilities (e.g., interest rate and yield curve quotes at commonly quoted intervals) • Inputs that are derived principally from or corroborated by observable market data by correlation or other means Level 3– Unobservable inputs for the asset or liability (i.e., supported by little or no market activity). Level 3 inputs include management’s own assumption about the assumptions that market participants would use in pricing the asset or liability (including assumptions about risk). The level in the fair value hierarchy within which the fair value measurement is classified is determined based on the lowest level of input that is significant to the fair value measurement in its entirety. The following is a description of the valuation techniques and inputs used for assets measured at fair value: Common stock: Valued at the quoted market price held by the Plan at year-end. 11 Brunswick Retirement Savings Plan Notes to Financial Statements (continued) 4. Fair Value Measurements (continued) Mutual funds: Valued at quoted market prices, which represent the net asset value (NAV) of shares held by the Plan at year-end. Common/collective trust fund: Valued at the NAV provided by the administrator of the fund. The NAV is based on the value of the underlying assets owned by the fund, minus its liabilities, divided by the number of units outstanding. The underlying assets primarily consist of guaranteed investment contracts and synthetic investment contracts in order to deliver safety and stability by preserving principal and accumulating earnings. The fair value differs from the contract value. As previously discussed in Note 2, contract value is the relevant measurement attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan. Participant-directed redemptions had no restrictions; however, the Plan was required to provide a one-year redemption notice to liquidate its entire share in the fund. This investment was sold on June 1, 2010. The following table sets forth, by level within the fair value hierarchy, the Plan’s investment assets at fair value as of December31, 2010: Level 1 Level 2 Level 3 Total Assets Common stock $ $
